DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 12/15/2020 and 02/23/2021 and reviewed by the Examiner.

Claim Objections
Claim 16 is objected to because of the following informalities: The Examiner suggests changing “the of the” in line 3 to --the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase "the upper portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the upper portion” to --an upper portion--. 
Claim 5 recites the phrase "the inner hollow" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the inner hollow” to --the hollow grip-- or --the hollow inside--. Claim 6 is rejected for similar reasons.
Claim 10 recites the phrase "a rear end" in line 2. This is a double inclusion of “a rear end” in line 7 of claim 8. The Examiner suggests changing “a rear end” to --the rear end--.
Claim 14 recites the phrase "the projection" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the projection” to --the projection pouch--. 
Claim 17 recites the phrase “a front cap” in line 4. It is unclear whether the recitation is referencing “a front cover” from line 2 of claim 9 or a different “front cap”. For the purpose of examination, the phrase is being best understood as “the front cover” previously referenced in claim 9.
Claims 6 and 13-14 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 12, and 18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Last Line Of Defense (LLOD) (Site: YouTube, Title: The Pocket Shot Hammer and Arrow Kit, Date: 12/31/2016, URL: https://www.youtube.com/watch?v=9sxT9bmSr_4).
In regard to claim 8, LLOD discloses a projectile shooting assembly configured to expel a projectile from a front side of the projectile shooting assembly (Time, 1:20-2:10, where there is a projectile shooting assembly configured to expel a projectile from a front side), the projectile shooting assembly comprising: a generally round shape housing having a thickness along an axis of the housing (Time, 1:20-2:10, where the housing has a thickness), a front side and a rear side, both the rear side and the front side respectively having a rear opening and front opening that are concentric to the axis of the housing (Time, 1:20-2:10, where the housing has a front side and a rear side with respective front and rear openings that are concentric to an axis of the housing); a pouch holder configured for being accommodated within the housing (Time, 1:20-2:10, where there is a pouch holder which is at least accommodated within the housing); and a projection pouch configured for fitment at a rear end of the pouch holder such that when the pouch holder is accommodated within the housing a major portion of the projection pouch projects out through the rear opening of the housing (Time, 1:20-2:10, where there is a projection pouch attached to a rear end of the pouch holder and where a major portion of the projection pouch projects out the rear opening), wherein the projection pouch is configured such that when a rear tip of the projection pouch is pulled back and released, a projectile filled in the projectile shooting assembly gets expelled from the front side of the device to eradicate insects (Time, 3:37-3:55, where the projection pouch is configured to be pulled back at a rear tip, to expel a projectile from the front side of the device when released, at least in order to eradicate insects or pests).
In regard to claim 12, LLOD discloses the projectile shooting assembly as claimed in claim 8, wherein the pouch holder includes a plurality of lugs located on an outer periphery of the pouch holder such that when the pouch holder is fitted within the housing, the plurality of lugs engage with corresponding recesses in the housing to locate the pouch holder in the housing (Time, 1:20-1:35, where the pouch holder includes at least a plurality of lugs (projecting threads on the pouch holder) which engage with corresponding recesses in the housing to hold the pouch holder in the housing).
In regard to claim 18, LLOD discloses the projectile shooting assembly as claimed in Claim 8, wherein the projection pouch is reinforced with a plurality of longitudinally ribbed elements (Time, 1:20-1:45, where the projection pouch is at least reinforced with a plurality of longitudinally ribbed elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SimpleShot (Site: YouTube, Title: The PocketHammer by SimpleShot and The Pocket Shot, Date: 12/07/2016, URL: https://www.youtube.com/watch?v=bHHbq07M6KE&t=19s) in view of Last Line Of Defense (LLOD) (Site: YouTube, Title: The Pocket Shot Hammer and Arrow Kit, Date: 12/31/2016, URL: https://www.youtube.com/watch?v=9sxT9bmSr_4) and Hutson (U.S. Pat. 2613659). 
In regard to claim 1, SimpleShot discloses an insect eradication device, the device comprising: a projectile shooting assembly configured to expel a projectile from a front side of the device (Time, 2:10-2:20, where there is at least a projectile shooting assembly configured to expel a projectile from a front side of the device); and a grip assembly configured for detachable attachment to the projectile shooting assembly (Time, 0:35-0:50, where there is a grip assembly at least configured for detachable attachment to the projectile shooting assembly); the grip assembly comprising: a grip comprising a ring shaped holding portion having an aperture (Time, 0:45-1:05, where the grip assembly at least has a ring shaped holding portion with an aperture). SimpleShot is silent on the holding portion configured to engage with an external circular lip on a rear side of the projectile shooting assembly when the projectile shooting assembly is inserted therein from a front side of the grip. LLOD discloses the holding portion configured to engage with an external circular lip on a rear side of the projectile shooting assembly when the projectile shooting assembly is inserted therein from a front side of the grip (Time, 1:19-2:15, where the holding portion of the grip assembly is at least configured to engage with an external circular lip on a rear side (rear side of arrow attachment, shown at Time 2:00-2:15, at least has an external circular lip which engages with the holding portion) of the projectile shooting assembly when the projectile shooting assembly is inserted therein from a front side of the grip (the arrow attachment portion of the projectile shooting assembly, shown at Time 2:00-2:15, is at least inserted from a front side)). SimpleShot and LLOD are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of SimpleShot such that the holding portion configured to engage with an external circular lip on a rear side of the projectile shooting assembly when the projectile shooting assembly is inserted therein from a front side of the grip in view of LLOD. The motivation would have been to allow the user to modify the device with attachments to optimize for a certain shooting style or goal. 
SimpleShot does not disclose a generally Y shaped locking member configured to be fitted on the grip such that, when fitted the on the grip, the locking member locks the projectile shooting assembly in position in engagement with the holding portion of the grip. Hutson discloses a generally Y shaped locking member configured to be fitted on the grip such that, when fitted the on the grip, the locking member locks the projectile shooting assembly in position in engagement with the holding portion of the grip (Figs. 7-8, where there is a Y shaped locking member 7 which is configured to be fitted on the grip such that the locking member 7 at least locks the projectile shooting assembly 14 in position in engagement with the holding portion 4 of the grip 3). SimpleShot and Hutson are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of SimpleShot such that a generally Y shaped locking member configured to be fitted on the grip such that, when fitted the on the grip, the locking member locks the projectile shooting assembly in position in engagement with the holding portion of the grip in view of Hutson. The motivation would have been to allow the user to secure the projectile shooting assembly to the grip and easily adjust the position of the projectile shooting assembly as desired.
In regard to claim 2, SimpleShot as modified by LLOD and Hutson discloses the device as claimed in claim 1, wherein the projectile is selected from a group consisting of: common table salt, coarse salt, rock salt, BBs, airsoft BBs, plastic balls, pellets, dirt and sand (LLOD, Time, 0:38-0:45, where the projectile is at least a BB (metal ball)).
In regard to claim 3, SimpleShot as modified by LLOD and Hutson discloses the device as claimed in claim 1, wherein the locking member and the grip incorporate matching male and female engagement features that allow the locking member to be slid up relative to the grip after the male and the female engagement features have been aligned (Hutson, Figs. 7-8, where the locking member 7 has male and female engagement features which at least allows for the locking member 7 to be slid up relative to the grip 3), and wherein after the locking member has been fully moved up, an upper portion of the locking member overlaps with the projectile shooting assembly to lock the projectile shooting assembly in position (Hutson, Figs. 7-8, where the upper portion 10 of the locking member 7 at least overlaps with the projectile shooting assembly 14 to lock the projectile shooting assembly 14 in position).
SimpleShot as modified by LLOD and Hutson does not disclose an upper portion of the locking member overlaps with a front side face of the projectile shooting assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of SimpleShot as modified by LLOD and Hutson to have an upper portion of the locking member overlap with a front side face of the projectile shooting assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The motivation would have been to better prevent forward momentum of the projectile shooting assembly from dislodging the projectile shooting assembly from the grip. 
In regard to claim 4, SimpleShot as modified by LLOD and Hutson discloses the device as claimed in claim 1, wherein the upper portion of the locking member is substantially semicircular to give the locking member the generally Y shape (Hutson, Figs. 7-8, where the locking member 7 has an upper portion 10 with a substantially semicircular shape).
In regard to claim 7, SimpleShot as modified by LLOD and Hutson discloses the device as claimed in claim 2, wherein the projectile shooting assembly comprises: a generally round shape housing having a thickness along an axis of the housing (LLOD, Time, 1:20-2:10, where the housing has a thickness), a front side and a rear side, both the rear side and the front side respectively having a rear opening and front opening that are concentric to the axis of the housing (LLOD, Time, 1:20-2:10, where the housing has a front side and a rear side with respective front and rear openings that are concentric to an axis of the housing); a pouch holder configured for being accommodated within the housing (LLOD, Time, 1:20-2:10, where there is a pouch holder which is at least accommodated within the housing); and a projection pouch configured for fitment at a rear end of the pouch holder such that when the pouch holder is accommodated within the housing a major portion of the projection pouch projects out through the rear opening of the housing (LLOD, Time, 1:20-2:10, where there is a projection pouch attached to a rear end of the pouch holder and where a major portion of the projection pouch projects out the rear opening), wherein the projection pouch is configured such that when a rear tip of the projection pouch is pulled back and released, the projectile filled in the projectile shooting assembly gets expelled from the front side of the device to eradicate insects (LLOD, Time, 3:37-3:55; SimpleShot, Time, 2:10-2:20, where the projection pouch is configured to be pulled back at a rear tip, to expel a projectile from the front side of the device when released, at least in order to eradicate insects or pests).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SimpleShot (Site: YouTube, Title: The PocketHammer by SimpleShot and The Pocket Shot, Date: 12/07/2016, URL: https://www.youtube.com/watch?v=bHHbq07M6KE&t=19s) in view of Last Line Of Defense (LLOD) (Site: YouTube, Title: The Pocket Shot Hammer and Arrow Kit, Date: 12/31/2016, URL: https://www.youtube.com/watch?v=9sxT9bmSr_4) and Hutson (U.S. Pat. 2613659) as applied to claim 1, and further in view of Davis (U.S. Pat. 2483039). 
In regard to claim 5, SimpleShot as modified by LLOD and Hutson discloses the device as claimed in claim 1. SimpleShot as modified by LLOD and Hutson does not disclose the grip is hollow from inside, and the inner hollow is configured to store the projectile. Davis disclose the grip is hollow from inside, and the inner hollow is configured to store the projectile (Figs. 2 and 5-7, where the grip 10 is hollow from inside and where the hollow grip 10 is configured to store a projectile). SimpleShot and Davis are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of SimpleShot as modified by LLOD and Hutson such that the grip is hollow from inside, and the inner hollow is configured to store the projectile in view of Davis. The motivation would have been to allow the user to store multiple projectiles inside the device, for easy access to additional projectiles to more rapidly fire the device.
In regard to claim 6, SimpleShot as modified by LLOD, Hutson, and Davis discloses the device as claimed in claim 5, wherein the grip includes at least one opening to fill and remove the stored projectile from inner hollow, and wherein the grip further includes at least one plug to close the at least one opening (Davis, Figs. 2 and 5-7, where the grip has at least one opening at the bottom to fill and remove the stored projectile and where the grip further includes at least a plug 54 to close the at least one opening at the bottom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of SimpleShot as modified by LLOD, Hutson, and Davis such that the plug is made of silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The motivation would have been to use a material that is durable and resilient such as silicone, in order to decrease costs of replacement parts and prevent degradation when exposed to fluctuating outdoor weather conditions.
Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Last Line Of Defense (LLOD) (Site: YouTube, Title: The Pocket Shot Hammer and Arrow Kit, Date: 12/31/2016, URL: https://www.youtube.com/watch?v=9sxT9bmSr_4) in view of Michals (U.S. Pat. 2372969). 
In regard to claim 9, LLOD discloses the projectile shooting assembly as claimed in claim 8, wherein the projectile shooting assembly comprises a front cover that is fixed to the front side of the housing (Time, 1:20-2:10, where there is at least a front cover (arrow attachment) that is fixed to the front side of the housing), wherein the front cover having a cover opening that is concentric to the axis of the housing, and the front cover, when in a closed position, covers the front opening of the housing (Time, 1:20-2:10, where the front cover (arrow attachment) at least has an opening that is concentric to the axis of the housing and at least covers the front opening of the housing). LLOD does not disclose a front cover that is pivotally fixed. Michals discloses a front cover that is pivotally fixed to the housing (Figs. 1-3, where the front cover is pivotally fixed to the housing). LLOD and Michals are analogous because they are from the same field of endeavor which include devices with covers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of LLOD such that the front cover is pivotally fixed in view of Michals. The motivation would have been to allow the user to open and close the front cover without having to completely remove the cover from the device, this would prevent the cover from being lost or misplaced accidentally.
In regard to claim 15, LLOD as modified by Michals discloses the projectile shooting assembly as claimed in claim 9, wherein the projectile shooting assembly further includes a cone shaped nozzle configured for fitment in the housing towards a front side of the pouch holder (LLOD, Time, 2:00-2:15, where there is a cone shaped nozzle which is attached to the front side of the pouch holder).
In regard to claim 16, LLOD as modified by Michals discloses projectile shooting assembly as claimed in claim 15, wherein the nozzle in a first mode of fitment is fitted with a narrower end towards the front side of the projectile shooting assembly, and wherein in the first mode of fitment the of the narrower end of the nozzle projects out of the front cover through the cover opening (LLOD, Time, 2:00-2:15, where the nozzle is attached such that a narrower end of the nozzle at least projects through the front cover opening at the front side of the projectile shooting assembly).
Claims 10-11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Last Line Of Defense (LLOD) (Site: YouTube, Title: The Pocket Shot Hammer and Arrow Kit, Date: 12/31/2016, URL: https://www.youtube.com/watch?v=9sxT9bmSr_4) in view of Phillips (U.S. Pub. 20140158103). 
In regard to claim 10, LLOD discloses the projectile shooting assembly as claimed in claim 8. LLOD does not disclose the pouch holder is of annular shape and includes a groove on outer periphery near a rear end of the pouch holder, the groove being configured for fitment of a front end of the projection pouch. Phillips discloses the pouch holder is of annular shape and includes a groove on outer periphery near a rear end of the pouch holder, the groove being configured for fitment of a front end of the projection pouch (Figs. 1-2 ad Paragraph [0032], where the pouch holder 104 has an annular shape and at least has a groove, on an outer periphery near a rear end, which receives a front end 110 of the projection pouch 102). LLOD and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of LLOD such that the pouch holder is of annular shape and includes a groove on outer periphery near a rear end of the pouch holder, the groove being configured for fitment of a front end of the projection pouch in view of Phillips. The motivation would have been to secure the projection pouch to the pouch holder in a manner which facilitates quick and easy removal or replacement of the projection pouch from the device.
In regard to claim 11, LLOD discloses the projectile shooting assembly as claimed in claim 8. LLOD does not disclose the rear end of the pouch holder is larger than a front end, such that the pouch holder works to converge the shot being expelled from the projectile shooting. Phillips discloses the rear end of the pouch holder is larger than a front end, such that the pouch holder works to converge the shot being expelled from the projectile shooting (Fig. 2, where the rear end (end on which 102 is attached) of the pouch holder 104 is at least larger than a front end (end furthest from 102), such that the pouch holder 104 works to converge the shot being expelled from the projectile shooting). LLOD and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of LLOD such that the rear end of the pouch holder is larger than a front end, such that the pouch holder works to converge the shot being expelled from the projectile shooting in view of Phillips. The motivation would have been to assist the user with precision, as the pouch holder converging toward the front end would at least guide the projectile through a more precise exit trajectory out of the device. Additionally, the larger rear end allows for secure fitting of the projection pouch to the pouch holder, in order to prevent accidental disassembly of the device during use. 
In regard to claim 13, LLOD and Phillips discloses the projectile shooting assembly as claimed in claim 10, wherein the pouch holder is a single piece construction (Phillips, Fig. 2, where the pouch holder 104 is constructed of a single piece).
In regard to claim 19, LLOD discloses the projectile shooting assembly as claimed in Claim 8. LLOD does not disclose the rear tip of the projection pouch is reinforced to protect against wear and tear. Phillips discloses the rear tip of the projection pouch is reinforced to protect against wear and tear (Fig. 2 and Paragraph [0031], where the rear tip 112 of the projection pouch 102 is reinforced). LLOD and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of LLOD such that the rear tip of the projection pouch is reinforced to protect against wear and tear in view of Phillips. The motivation would have been to increase durability of the projection pouch and decrease the frequency at which the projection pouch needs to be replaced. A reinforced tip would also serve as a portion in which the projectile could be seated before being expelled by the user (Phillips, Paragraph [0031]).
In regard to claim 20, LLOD discloses the projectile shooting assembly as claimed in Claim 8. LLOD does not disclose the projectile shooting assembly includes a rail or bracket provided on an upper side of the housing, the rail or bracket configured to receive at least one apparatus selected from a group consisting of a laser, a flash light, a pointer, an aiming apparatus, a camera, a phone and a LED light. Phillips discloses the projectile shooting assembly includes a rail or bracket provided on an upper side of the housing, the rail or bracket configured to receive at least one apparatus selected from a group consisting of a laser, a flash light, a pointer, an aiming apparatus, a camera, a phone and a LED light (Fig. 8 and Paragraph [0045], where there is a rail or bracket 702 provided on an upper side of the housing 106, the rail or bracket 702 configured to receive at least a light or a camera (attachment 704)). LLOD and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of LLOD such that the projectile shooting assembly includes a rail or bracket provided on an upper side of the housing, the rail or bracket configured to receive at least one apparatus selected from a group consisting of a laser, a flash light, a pointer, an aiming apparatus, a camera, a phone and a LED light in view of Phillips. The motivation would have been to allow the user to attach a camera or a light to the device to assist with use in low light conditions or to record user activity.

Allowable Subject Matter
Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of projectile shooting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647